DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The 35 U.S.C. §103 rejection 1, 4, 5, 8, 13, 15, 16 as unpatentable over Huang (US 2014/0262297 A1 to Huang) in view of either Cioletti (US 2014/0142172 A1 to Cioletti et al, published June 29, 2006) or Thompson (US 2003/0045605 A1 to Thompson, published May 6, 2003) has been maintained for reasons previously made of record in item 11 on page 4 of the Non-Final Office Action dated October 16, 2020 (hereinafter NFOA).
This rejection has been extended to include new claim 120.  However, this rejection over claim 9 has been withdrawn for reasons set forth below in the instant action.

Election/Restrictions
Applicant’s election without traverse to prosecute triethanolamine (‘TEA’); dodecylbenzene sulfonic acid (‘DDBSA’); and ethylene glycol monobutyl ether (‘EGMBE’), as the species for alkanolamine; sulfonic acid; and third components of the 
Accordingly claims 1, 4, 5, 8, 9, 13, 15, 16 and new claim 120 have been examined in the instant action.  Claim 119 has been withdrawn from consideration during examination as drawn to a non-elected invention.

Claim Objections
Claim 15 is objected to because of the following informalities: the rejected claim depends from claim 11, which has been canceled by Applicant.  Appropriate correction is required.  
For purposes of the instant action, claim 15 has been examined as depending from claim 1, the sole present independent claim of this application. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 8, 13, 15, 16 and new claim 120 are rejected under 35 U.S.C. §103 as unpatentable over Huang in view of either Cioletti or Thompson.
Applicant has added new claim 120 in the amendment to claims submitted with its reply to NFOA filed April 16, 2021 (hereinafter ‘Response’).
As previously discussed in item 11 on page 4 of NFOA, Huang discloses a foam composition for use in oilfield wellbore and pipeline applications, and method of recovering a hydrocarbon fluid from a well comprising the use thereof, wherein the foam composition comprises: a foam-forming fluorosurfactant; a solvent, such as a 
Huang further discloses that the foam composition can include a gas hydrate inhibitor, such as EGBME, scale inhibitors, and/or a corrosion inhibitor (to inhibit corrosion on metal surfaces) ([0014]; [0052]; [0057] to [0060]; [0071]; [0072]).  In addition, Huang also discloses that its foam composition can further contain dispersants ([0052]; [0065]; [0066]).
As previously stated in item 11 of NFOA, the presence of compounds providing ammonia/ammonium ions is not required in Huang’s composition.  As to “consisting essentially of” transition phrase language in dependent claim 8, the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps “and those that do not materially affect the basic and novel characteristic(s)” of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original).  For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 (“PPG could have defined the scope of the phrase consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention.”). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003). See MPEP 2111.03.  Aside from ammonia/ammonium ions, it is unclear from the specification as to what compounds would be excluded by the “consisting essentially of” transition phrase.
With respect to the limitation in the present claims reciting the foam composition that “lifts drilling particulates”, this is apparently a method step in a composition claims and is treated as a future intended use of the foam composition.  A recitation of an intended future use of the claimed invention must result in a structural difference between the claimed composition and the prior art composition to patentably distinguish the claimed invention from the prior art.  If prior art composition is capable of performing the intended use, then it meets the claim.  
If the limitation is intended as a physical property of the foam composition, it is the Examiner’s position that Huang’s foamed composition, if added to a wellbore during a drilling/hydrogen recovery operation, is capable of lifting at least one or more particulates present in the wellbore.  
Although Huang discloses its foam composition containing an alkanolamine additive, it does not expressly disclose its foam composition containing TEA (a particular alkanolamine).
However, Cioletti teaches a cleaning composition for use in oil and gas pipeline applications that comprises an organic solvent; an alkanolamine salt of DDBSA as a surfactant, an alkanolamine, such as TEA as an additive, and a glycol ether such as EGMBE (abstract; [0027] to [0033]; [0043]; [0054]; [0068]; [0073]; [0074]; [0075]; [0079]).  Cioletti teaches adding TEA as a dispersant for soils and to solubilize fatty acids and oils present in the wellbore/formation ([0068]; [0075]; [0079]).
Moreover, Thompson also discloses a composition that can be used in drilling applications that comprises a synthetic oil glycol ether, such as EGMBE; a surfactant/hydrotrope, such as DDBSA (abstract; [0020] to [0080]).  Thompson’s composition can further contain a friction reducing agent, such as TEA, to reduce frictional drag through pipes and conduits in the wellbore ([0085]; [0087]).
Therefore, it would have been obvious to include TEA as the dispersant component of Huang’s foam composition.  It would have been obvious to do so because Cioletti teaches TEA as a known dispersant in a similar composition used in hydrocarbon recovery.  Furthermore, it would also been obvious to add TEA as a friction reducer to Huang’s foam composition to reduce frictional drag through pipes and conduits in the wellbore, as taught by Thompson. The “combination of familiar elements according to known methods is likely to be obvious when it does no more that yield predictable results.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395.  If a person of ordinary skill can implement a predictable variation, §103 bars its patentability. KSR International Co. v. Teleflex Inc., 82 USPQ2d at 1396. 
With respect to concentrations/weight percentages recited in the present claims (e.g., claim 5 and new claim 120) that are not expressly disclosed in Huang (or Cioletti/Thompson), Applicant has not provided any evidence as to the criticality of the claimed properties to the practice of the invention. See In re Dailey, 149 USPQ 47 CCPA 1966).  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the present claims are unpatentable over Huang and either Cioletti or Thompson.

Allowable Subject Matter
Claims 9 is objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest a foam drilling composition free of ammonium/ammonia ions that is effective to lift drilling particulates and inhibit corrosion on metal surfaces as recited in present independent claim 1, wherein the composition consists of: TEA; a sulfonic acid; an ether compound selected from those specified in the claim; and water. 
Huang’s foam composition requires the presence of a foam-forming amount of an anionic fluorosurfactant, which is an additional component of the foam composition excluded by the “consisting of” transition phrase language recited for the present composition in dependent claim 9.

Response to Amendment
The Prior Art 103 Rejection over Huang, Cioletti or Thompson (item 11 on page 4 of NFOA)
Applicant’s arguments proffered in Response with respect to the captioned 35 U.S.C. §103 prior art obviousness rejection have been fully considered but deemed unpersuasive.
As discussed above in paragraph #8, the instant rejection as to claim 9 has been withdrawn due to limiting the transition phrase of the preamble of the claimed composition to “consisting of” language.  However, as to the “consisting essentially of” transition phrase language of the composition preamble recited in dependent claim 8, Applicant’s specification discloses its foam-forming further containing a protic ionic surfactant that is negatively-charged (anionic surfactant) (see, e.g. [0040]; [0047] and [0048], on pages 8 and 9, of the present specification).  Therefore, the presence in Applicant’s claimed foam composition of the foam-forming anionic fluorosurfactant component of Huang’s composition would not materially change the claimed foam composition in accordance with said disclosure of the Applicant’s specification.
Applicant’s arguments on pages 5 and 6 of Response regarding Huang not disclosing “the materials specified in claim 1” as suitable corrosion inhibitors, and that those specified in Huang may contain ammonia/ammonium ions, are not persuasive.  If Huang specified the materials recited in claim 1 as corrosion inhibitors, the reference would be anticipatory.  However, this rejection is instead an obviousness rejection over the combination of Huang and Cioletti or Thompson.  Moreover, Huang discloses that its foam composition can containing a corrosion inhibitor, wherein a suitable corrosion inhibitor can be, inter alia, a phosphate ester ([0058]).  Huang, therefore, is teaching that a suitable corrosion inhibitor for its composition need not contain ammonia or ammonium ions but can instead be phosphate ester.  {Examiner notes that the cation for Huang’s anionic fluorosurfactant component need not be a betaine cation or an ammonium cation but, alternatively, can be an alkali metal cation or alkaline earth metal cation ([0007] to [0012]; [0021]).}
In response to Applicant’s arguments on page 6 of Response regarding that the limitation: “foam drilling composition is effective to lift drilling particulates” should be interpreted as a physical property, and not as a method step, these arguments are not persuasive because this limitation was treated as both (method and physical property) in item 11 of NFOA.  As stated therein, “it is the Examiner’s position that Huang’s foamed composition, if added to a wellbore during a drilling/hydrogen recovery operation, is capable of lifting at least one or more particulates present in the wellbore.”  That is, the foam composition of Huang (and either Cioletti or Thompson) should possess the same physical properties, such as “lifting drilling particulates” as well as “inhibit corrosion on metal surfaces,” because the combination of the references provides the same foam composition as that presently claimed. 
With respect to Applicant’s arguments on pages 6 and 7 of Response concerning the foam compositions recited in present claim 16 and new claim 20 reciting specific compounds (EGBME and DDBSA) not suggested by the cited prior art, these arguments have been deemed unpersuasive for the following reasons.  
Huang, as previously discussed in NFOA, discloses a foam-forming composition, for removing/displacing compounds in oil/gas applications, which contains: a fluorosurfactant; a solvent, such as a glycol/EGMBE; water; a water clarifier, such as an alkanolamine; and an emulsion breaker, such as DDBSA, wherein the composition can further contain a dispersant, corrosion inhibitor or other additive.  Cioletti teaches a cleaning composition (that provides corrosion protection and increased cleaning efficacy) used in oil/gas applications that includes: an organic solvent; an alkanolamine salt of DDBSA as a surfactant; TEA as a dispersant for soils, and a glycol ether, such as EGMBE.  Similarly, Thompson also teaches a composition used in drilling applications (such as cleaning, [0097]) containing: a glycol ether, such as EGMBE; a surfactant, such as DDBSA; and TEA as a friction reducer.  
Consequently, the cited prior art of record, taken as a whole, suggests a foam composition for use in oil/gas applications (such as cleaning/removal), which contains water, an alkanolamine, EGBME and DDBSA (as taught in Huang), wherein the alkanolamine or dispersant component is TEA because it would have been within the purview of one skilled in the art to add/select TEA as a component of the foam composition that specifically includes EGBME and DDBSA, either as the dispersant component or as a friction reducer, in view of the teachings of Cioletti or Thompson, respectively.  “The combination of familiar elements (TEA) according to known methods is likely to be obvious when it does no more than yield predictable results (friction reducing agent and dispersant).”KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)”.
Thus, the present claims stand as unpatentable over Huang and Cioletti or Thompson.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768                                                                                                                                                                                        

 May 4, 2021